DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/2022 has been entered.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “arranging a third glazing panel with the first sash portion and arranging a fourth glazing panel with the second sash portion before adhering the first sash portion to the second sash portion.” However, claim 15 already defines a third glazing panel attached to the first sash portion and a fourth glazing panel attached to the second sash portion. It is unclear if the third and fourth glazing panels of claim 16 are the same as or different from that of claim 15.
Claim 17 is rejected as a result of their dependency from claim 15.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 3061734 to Laurent (“Laurent”).
Regarding claim 1, Laurent in Figs. 1 and 3 discloses an integrated sash unit, comprising a plurality of vapor barrier sealant systems 4-6; a first sash portion 3; a second sash portion 7 coupled to the first sash portion by one or more of the vapor barrier sealant systems 6; and a plurality of glazing panels 1, 2 coupled to the first and second sash portions by one or more of the vapor barrier sealant systems 4, 6, wherein each glazing panel 1, 2 contacts only one of the first sash portion 3 and the second sash portion 7; and sealant 6 positioned along an interior surface (surface of 3 where 5 is located) of the first sash portion 3 and an interior surface (surface of 7 where 5 is located) of the second sash portion 7, the sealant 6 being substantially continuous along the interior surfaces of the first and second sash portions.
Regarding claim 23, Laurent discloses an adhesive 5 operable to adhere the first sash portion to the second sash portion. 

Claim(s) 2, 8, 9, 11, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CH372454 to Steeb (“Steeb”).
Regarding claim 2, Steeb discloses an integrated sash unit having an interior side and an exterior side, the integrated sash unit comprising a first sash portion 2 forming a first body portion and a first receiving wall (walls forming groove for 4) extending inwardly from the first body portion, the first receiving wall having a first inner wall surface (surface 6 of groove for 4) and a first peripheral wall surface (surface of groove facing in the opposite direction away from 4) opposing the first inner wall surface and being positioned on the exterior side of the integrated sash unit, and the first body portion defining a first receiving surface (surface of groove for 4 that is perpendicular to 6) and a first coupling surface (12) and a first body peripheral surface opposite the first receiving surface and the first coupling surface; 
a second sash portion 3 forming a second body portion and a second receiving wall (walls forming groove for 5) extending inwardly from the second body portion, the second receiving wall having a second inner wall surface (surface 7 of groove for 5) and a second peripheral wall surface (surface of groove for 5 facing in the opposite direction away from 5) opposite the second inner wall surface and positioned on the interior side of the integrated sash unit, and the second body portion defining a second receiving surface  (surface of groove for 5 that is perpendicular to 7) and a second coupling surface 13 and a second body peripheral surface, 
the first coupling surface of the first sash portion 12 being coupled to the second coupling surface of the second sash portion 13 (via 14 and 15); and a plurality of glazing panels 4, 5 including, a first glazing panel 4 supported by and coupled to the first inner wall surface of the first sash portion without being coupled to the second sash portion; and a second glazing panel 5 supported by and coupled to the second inner wall surface of the second sash portion 3 without being coupled to the first sash portion and a spacer 10 positioned with the first and second sash portions, the spacer operable to receive at least one of the plurality of glazing panels.
Regarding claim 8, Steeb discloses a spacing member 11, the spacing member separating the plurality of glazing panels.
Regarding claim 9, Steeb discloses a vapor barrier material 11 is arranged between the first glazing panel 4 and the first sash portion 2 and between the second glazing panel 5 and the second sash portion 3.
Regarding claim 11, Steeb discloses that the plurality of glazing panels 4, 5 are spaced from one another to define one or more insulating spaces.
Regarding claim 19, Steeb discloses that each of the plurality of glazing panels 4, 5 contacts only one of the first sash portion 3 and the second sash portion 2.  
Regarding claim 20, Steeb discloses a vapor barrier 8, 9 forming a planar surface operable to receive the plurality of glazing panels.  
Regarding claim 21, Steeb discloses a vapor barrier 8, 9 positioned along the first receiving surface of the first sash portion and the second receiving surface of the second sash portion. 
Regarding claim 22, Steeb discloses that the first and the second receiving surfaces are positioned adjacent each other.

Claim(s) 2, 19-22, 24, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 2,329,567 to Verhagen (“Verhagen”).
Regarding claim 2, Verhagen discloses an integrated sash unit having an interior side and an exterior side, the integrated sash unit comprising a first sash portion 13 forming a first body portion and a first receiving wall (walls forming groove for 10) extending inwardly from the first body portion, the first receiving wall having a first inner wall surface (surface 25 of groove for 10) and a first peripheral wall surface (surface of groove facing in the opposite direction away from 10) opposing the first inner wall surface and being positioned on the exterior side of the integrated sash unit, and the first body portion defining a first receiving surface (surface of groove for 10 that is perpendicular to 25) and a first coupling surface 16 and a first body peripheral surface opposite the first receiving surface and the first coupling surface; 
a second sash portion 14 forming a second body portion and a second receiving wall (walls forming groove for 11) extending inwardly from the second body portion, the second receiving wall having a second inner wall surface (surface 26 of groove for 11) and a second peripheral wall surface (surface of groove for 11 facing in the opposite direction away from 11) opposite the second inner wall surface and positioned on the interior side of the integrated sash unit, and the second body portion defining a second receiving surface (surface of groove for 11 that is perpendicular to 26) and a second coupling surface 19 and a second body peripheral surface, 
the first coupling surface of the first sash portion 13 being coupled to the second coupling surface of the second sash portion 14 (via 12 and 21); and a plurality of glazing panels 10, 11 including, a first glazing panel 10 supported by and coupled to the first inner wall surface of the first sash portion without being coupled to the second sash portion; and a second glazing panel 11 supported by and coupled to the second inner wall surface of the second sash portion without being coupled to the first sash portion and a spacer 24 positioned with the first and second sash portions, the spacer operable to receive at least one of the plurality of glazing panels.
Regarding claim 19, Verhagen discloses that each of the plurality of glazing panels 10,11 contacts only one of the first sash portion 13 and the second sash portion 14.  
Regarding claim 20, Verhagen discloses a vapor barrier 24 forming a planar surface operable to receive the plurality of glazing panels.  
Regarding claim 21, Verhagen discloses a vapor barrier 24positioned along the first receiving surface of the first sash portion and the second receiving surface of the second sash portion. 
Regarding claim 22, Verhagen discloses that the first and the second receiving surfaces 16, 19 are positioned adjacent each other. 
Regarding claim 24, Verhagen discloses that the spacer 24 is monolithic.
Regarding claim 25, Verhagen discloses that the spacer 24 defines a plurality of grooves 22 operable to receive panels of the plurality of glazing panels. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 6, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steeb in view of U.S. Patent No. 6,401,428 to Glover et al. (“Glover”).
Regarding claim 3, Steeb does not disclose that the first and second sash portions 3, 7 are pultruded portions.
Glover discloses that a sash 40 can be made from pultruded fiberglass which provides a very rigid material for great fastener retention (Glover; col 4, ln 55-58).
It would have been obvious to one having ordinary skill in the art at the time of invention to use a pultruded material of fiberglass, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). Moreover, Glover expressly teaches that a pultruded fiberglass material provides for a rigid material with great fastener retention.
Regarding claim 4, Steeb does not disclose that the first sash portion 3 includes a first shell and the second sash portion 7 includes a second shell, each of the first and second shells being formed of fiberglass material.
Glover discloses that a sash 40 can include a shell formed of fiberglass material which provides a very rigid material for great fastener retention (Glover; col 4, ln 55-58).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Steeb to have its first and second sash portions which make up a sash to each comprise a shell made of fiberglass as taught by Glover to provide the predictable result of providing a very rigid material for great fastener retention. Moreover, it would have been obvious to one having ordinary skill in the art at the time of invention to use fiberglass, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). 
Regarding claim 6, Steeb does not disclose that the first sash portion 3 includes a first shell surrounding a first inner core.
Glover discloses that a sash 40 includes a first shell 35 surrounding a first inner core 41 to provide a sash with improved thermal insulation (Glover; col 5, ln 32-35).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Steeb to have the first sash portion include a first shell surrounding a first inner core as taught by Glover to provide the predictable result of providing a sash with improved thermal insulation.
Regarding claim 10, Steeb does not disclose a coefficient of thermal expansion of the first and second sash portions is approximately equal to a coefficient of thermal expansion of the plurality of glazing panels.
Glover discloses that a coefficient of thermal expansion of a sash portion is approximately equal to a coefficient of thermal expansion of the plurality of glazing panels to minimize differential expansion (Glover; col 4, ln 62-65).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Steeb to have a coefficient of thermal expansion of the first and second sash portions is approximately equal to a coefficient of thermal expansion of the plurality of glazing panels as taught by Glover to provide the predictable result of minimizing differential expansion.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steeb in view of U.S. Patent No. 2,993,242 to Leisibach (“Leisibach”).
Regarding claim 5, Steeb does not disclose that the first and second sash portions 3, 7 are formed of a different material set than one another.
Leisibach discloses first and second sash portions 2, 4 that are formed of a different material set than one another. The first sash portion is metal enveloped with an insulating synthetic material while the second sash portion is metal (Leisibach col 1, ln 52-53 and col 2, ln 3-7). It would have been obvious to one having ordinary skill in the art at the time of invention to use two different material sets, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  Two different material sets would allow customization of the insulating properties or strength of the sash unit.

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steeb in view of U.S. Patent No. Re. 21,126 to Axe (“Axe”).
Regarding claims 12 and 13, Steeb discloses the integrated sash unit of any preceding claims but does not disclose a frame supporting the integrated sash unit and that the first and second sash portions are attached to the frame with a sealant. 
Axe discloses a frame 1 supporting an integrated sash unit and first and second sash portions 9, 10 are attached to the frame with a sealant 23. All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art at the time the invention was filed, since the elements perform as expected and thus the results would be expected.
	
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steeb in view of Axe as applied in claim 12 above and further in view of U.S. Patent No. 7,845,142 to Theios (“Theios”).
Regarding claim 14, Steeb in view of Axe does not disclose that the fenestration unit assembly has an R-value of approximately 10.
Theios discloses a fenestration unit assembly may have an R-value of approximately 10 (Theios; col 4, ln 18-21). It would have been obvious to one having ordinary skill in the art at the time of invention to have an R-value of approximately 10, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. When one of ordinary skill would recognize the known effect attributed to a claimed parameter, then it is logical to conclude that changes to that parameter produce expected results. In this case, it is expected that increasing the R-value provides improved insulating properties of a fenestration unit.
	


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verhagen.
Regarding claim 7, Verhagen discloses that the plurality of glazing panels 10, 11 and include more that just two glazing panels 10, 11 (pg 1, ln 29-34) but does not disclose a third glazing panel (shown in Fig. 3, not labeled) arranged with the first sash portion 13 and spaced a distance from the first glazing panel 10 and a fourth glazing panel arranged with the second sash portion and spaced a distance from the second glazing panel. It has been held that a mere duplication of parts, such as the duplication of the panels to have a third and a fourth panel, has no patentable significance unless a new and unexpected result is produced. A duplication of parts is generally recognized as being within the level of ordinary skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1955). In the instant case, adding a fourth glazing panel adjacent to the central panel would predictably increase insulating value of the window unit.

Claim(s) 15-17 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laurent.
Regarding claim 15, Laurent in Figs. 3 discloses a method of assembling an integrated sash unit, the method comprising: attaching a first glazing panel 1 to a first inner wall surface of a first sash portion 3: attaching a second glazing panel 2 to a second inner wall surface of a second sash portion 7: attaching a third glazing panel (between 1 and 2) to the first inner wall surface of the first sash portion, positioning the second sash portion 7 adjacent the first sash portion such that the first glazing panel and the second glazing panel are spaced from one another; and adhering a first coupling surface (surface where adhesive 5 is located) of the first sash portion to a second coupling surface of the second sash portion, wherein the first glazing panel 1 is not in contact with the second sash portion 7 and the second glazing panel 2 is not in contact with the first sash portion 3. Laurent does not disclose attaching a fourth glazing panel to the second inner wall surface of the second sash portion. However, it has been held that a mere duplication of parts, such as the duplication of the panels to have a fourth panel, has no patentable significance unless a new and unexpected result is produced. A duplication of parts is generally recognized as being within the level of ordinary skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1955). In the instant case, adding a fourth glazing panel adjacent to the central panel would predictably increase insulating value of the window unit.
Regarding claim 16, Laurent does not disclose arranging the fourth glazing panel with the second sash portion 7 before adhering the first sash portion to the second sash portion. It has been held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946). In the instant case, there is absence evidence that a new or unexpected result would occur if the third and fourth panels were arranged prior to adhering. It would be obvious to first arrange them before adhering in order to ensure they are placed in the correct location.
Regarding claim 17, Laurent discloses arranging a spacing member 6 with the first and second sash portions, and arranging each of the glazing panels on the spacing member to separate the glazing panels from one another.
Regarding claim 26, Laurent discloses filling a space between the first and third glazing panels with gas and a space between the second and fourth glazing panels with gas (pg. 6, ln 18-20). 

Response to Arguments
Applicant's arguments filed 07/21/2022 have been fully considered but they are not persuasive. 
On page 6 of the Remarks, the applicant argues that claim 1 as amended requires a sealant being substantially continuous along interior surfaces of first and second sash portions, but Laurent shows sealant that is applied individually using individual beads along the vertical portion of the sash along each of the glazing panels, respectively, the beads being spaced from each other and thus not substantially continuous. However, as shown in Fig. 2, sealant 6 is continuous along the length of the interior surfaces of the first and second sash portions. The claim does not contain language that would otherwise preclude such an interpretation. 
Applicant’s arguments with respect to claim(s) 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
On page 6 of the Remarks, the applicant argues that claim 15 as amended requires 
attaching a third glazing panel to the first inner wall surface of the first sash portion and attaching a fourth glazing panel to the second inner wall surface of the second sash portion; however, Laurent fails to discuss a third or fourth glazing panel. However, as shown in Fig. 3, a third glazing panel is shown between the first and second glazing panels. Moreover, as discussed above, it has been held that a mere duplication of parts, such as the duplication of the panels to have a fourth panel, has no patentable significance unless a new and unexpected result is produced.
Application No. 17/08 1,463 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T CAJILIG whose telephone number is (571)272-8143. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T CAJILIG/Primary Examiner, Art Unit 3633